UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_____________________________
                               )
LUCIA VEGA,                    )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 11-2122 (RWR)
                               )
VINCENT C. GRAY, et al.,       )
                               )
          Defendants.          )
                               )

                        MEMORANDUM ORDER

     Plaintiff Lucia Vega, a former school principal with the

District of Columbia Public School system (“DCPS”) from 2003

through 2008, filed a seven-count complaint against the Mayor of

the District of Columbia and the DCPS alleging discrimination

based on national origin in violation of the District of Columbia

Human Rights Act (“DCHRA”), D.C. Code § 2-1401.01, et seq.,

discrimination based on race in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq., and

discrimination based on age in violation of the Age

Discrimination in Employment Act, 29 U.S.C. § 621 (Count One);

discriminatory interference with Vega’s contractual rights in

violation of 42 U.S.C. § 1981 (Count Two); common law claims of

wrongful discharge, defamation, business defamation, and civil

conspiracy (Counts Three, Four, and Five); violation of ERISA

(Count Six); and breach of her employment contract (Count Seven),

arising out of Vega’s resignation from the DCPS in June 2008.
                                  -2-

The defendants have filed a motion to dismiss the portion of

Count One alleging a violation of the DCHRA and Counts Two

through Seven.

     Local Civil Rule 7(b) provides that

     Within 14 days of the date of service . . . an opposing
     party shall serve and file a memorandum of points and
     authorities in opposition to the motion. If such a
     memorandum is not filed within the prescribed time, the
     Court may treat the motion as conceded.

Local Civil Rule 7(b).     “[I]t is well settled that a plaintiff's

failure to respond to a motion to dismiss permits a court to

grant the motion as conceded.”    Hoffman v. Dist. of Columbia, 681

F. Supp. 2d 86, 94 (D.D.C. 2010) (citing Fox v. Am. Airlines, 389

F.3d 1291, 1294-95 (D.C. Cir. 2004) (affirming dismissal of a

complaint where the plaintiff failed to file a timely response to

the defendant’s motion to dismiss)).      The plaintiff has not

responded to the defendants’ motion, so the motion will be deemed

conceded.   It is hereby

     ORDERED that the defendants’ motion [4] to dismiss the DCHRA

claim in Count One and Counts Two through Seven in their entirety

be, and hereby is, GRANTED.

     SIGNED this 7th day of September, 2012.



                                              /s/
                                        RICHARD W. ROBERTS
                                        United States District Judge